Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered October 15, 1987, convicting him of robbery in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant argues that he was denied a fair trial when the court precluded him from eliciting certain prior consistent statements made by a defense witness, Luis Ramirez, who was a codefendant and a friend of the defendant. The defendant contends that the defense witness’s testimony was attacked on cross-examination as a recent fabrication, and therefore the prior statement should have been received. Generally, the testimony of a witness may not be corroborated or bolstered by evidence of prior consistent statements made before trial (see, People v McClean, 69 NY2d 426, 428). However, such statements are admissible if upon cross-examination a witness’s testimony is assailed as a recent fabrication and as long as the prior consistent statements are made before the motive to fabricate arose (People v McDaniel, 81 NY2d 210). At bar, the exception does not apply, because the codefendant’s motive to favor his friend was the same when he made his prior consistent statement as it was at trial (see, People v White, 57 AD2d 669).
*631The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Lawrence, Eiber and Santucci, JJ., concur.